Citation Nr: 9908723	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-32 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

Entitlement to an effective date for a 100 percent schedular 
rating for anxiety neurosis prior to June 2, 1997.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from February 1941 to February 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

Following execution of VA Form 22a, appointing an attorney to 
represent the veteran, the attorney was notified by letter of 
June 30, 1997 that he had limited access to records 
pertaining to the veteran.  A letter dated July 15, 1997 was 
received from that attorney which purported to be a notice of 
disagreement (NOD) to the RO determination that he had 
limited access to records of the veteran.  However, that 
attorney subsequently withdrew his authorization to represent 
the veteran by letter dated July 13, 1998.  No other 
individual or organization has been appointed to represent 
the veteran and, thus, this matter is now moot.  

The rating action appealed of September 1997 increased the 30 
percent rating for service-connected anxiety neurosis, which 
had been in effect since October 1, 1974, to 50 percent 
effective June 2, 1997, date of receipt of the claim for an 
increase in the evaluations of the veteran's two service-
connected disabilities.  Evaluation of the other service-
connected disorder, bilateral hearing loss, was deferred.  An 
NOD as to the assignment of 50 percent for the psychiatric 
disorder and as to the effective date of that increase was 
received in October 1997.  

A supplemental SOC (SSOC) was issued in November 1997 as to 
the issues of an evaluation in excess of 50 percent for the 
service-connected psychiatric disorder and an effective date 
prior to June 2, 1997 for that rating.  VA Form 9, Appeal to 
the Board, was received in November 1997 perfecting the 
appeal.  A May 1998 rating decision determined that a 100 
percent schedular rating was warranted, effective June 2, 
1997. 

Lastly, the Board observes that the veteran filed claim for 
service connection for a heart disorder or heart disease in 
1983 and he was informed by letter in July 1983 that "we 
will give your claim consideration for increase."  As yet, 
no formal rating action has been taken adjudicating a claim 
for service connection for a heart disorder or heart disease.  
This matter is drawn to the attention of the RO.  


FINDINGS OF FACT

1.  The veteran was notified in June 1984 of a May 1984 
rating action which denied a rating in excess of 30 percent 
for service-connected psychiatric disability and because no 
appeal was taken from that adjudication, that rating action 
became final.  

2.  A claim for an increased rating was received on June 2, 
1997 and there is no evidence within one year prior thereto 
of entitlement to a rating in excess of 30 percent for 
service-connected psychiatric disability and such 
entitlement, to a rating of 100 percent, was not shown until 
after receipt of the June 2, 1997 claim.  


CONCLUSION OF LAW

An effective date prior to June 2, 1997 for a 100 percent 
schedular rating for service-connected anxiety neurosis is 
not warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increased to the next disability level is ascertainable and 
if a claim is received within one year thereafter." Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997). 

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase 
precedes the claim and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable (as in Harper when the claim was filed first 
and increase was ascertained during subsequent VA 
hospitalization) (or by a VA examination after the claim is 
filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

A decision of the Board in February 1981, on appeal from an 
October 1979 rating action, denied a rating in excess of 30 
percent for service-connected psychiatric disability.  

Subsequently, in 1983 and 1984 the veteran again claimed 
entitlement to an increased rating for service-connected 
psychiatric disability and, after obtaining and reviewing 
VAOPT records of 1982 and 1983 and the results of VA 
psychiatric examination in February 1984, he was notified by 
letter in June 1984 of a May 1984 rating action which denied 
an increased rating.  No appeal was taken from that rating 
action.  Accordingly, that rating action became final.  38 
U.S.C.A. § 7105(c) (West 1991) [unappealed rating action is 
final]; 38 C.F.R. §§ 3.104(a) [rating action is final], 
20.302(a) [without timely filed NOD a rating action is 
final], and 20.1103 [properly notified unappealed rating 
action is final] (1998).  

Because the 1984 unappealed final rating action was 
determinative as to the matter of whether the evidence 
established entitlement to a rating in excess of 30 percent 
for the service-connected psychiatric disability, "the 
appellant is collaterally estopped from relitigating the same 
issue based upon the same evidence, albeit for a different 
purpose [i.e., an earlier effective date]."  Hazan, at 520.  

However, there is a method of collateral attack under 38 
C.F.R. § 3.105(a) (1998) which provides that prior final 
rating actions may be revised if they contain clear and 
unmistakable error (CUE).  

A decision of the RO which is appealed to the Board is 
subsumed therein and is final by virtue of the finality 
that attaches to a Board decision.  38 U.S.C.A. 
§ 7104(b) (West 1991) and 38 C.F.R. § 20.1104 (1997).  
Pub. Law No. 105-111, 111 Stat. 2271 (1997) was recently 
enacted amending title 38 of the U.S. Code by inserting 
new sections 5109A and 7111, and thereby making Board 
decisions subject to revision based upon CUE.  Pub. L. 
No. 105-111, 111 Stat. 2272 (Nov. 21, 1997).  

As an initial matter, it must be determined whether the 
appellant has properly pleaded CUE by specifying what the 
alleged error is, and by alleging why, if the purported CUE 
had not been made, the result would have been different.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (citing Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)).

"If there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement [the VA 
definition] raises an extremely high threshold, clear and 
unmistakable, i.e., beyond any reasonable dispute.  Moreover, 
it is a collateral attack on a decision, thus the strong 
presumption of validity must be overcome."  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995).  

The pertinent regulation, 38 C.F.R. § 3.105(a), does not 
dictate that a CUE claim be raised by a particular party.  If 
the Board recognizes a potential claim of CUE, it is required 
to follow through and adjudicate the issue of CUE.  Stanton v. 
Brown, 5 Vet. App. 563, 569 (1993).  

Here, there has been no allegation of CUE in any prior 
adjudication nor is any potential claim of CUE apparent to 
the Board.  

Accordingly, the only means of obtaining an effective date 
prior to date of the receipt of the June 2, 1997 claim is if 
there was an ascertainable increase in the service-connected 
psychiatric disability within one year prior to receipt of 
that claim (since the increase was predicated upon findings 
contained in VA psychiatric examinations in July 1997 and 
March 1998).  

The only evidence on file pertaining to the severity of the 
service-connected psychiatric disability within one year 
prior to the June 1997 claim are VAOPT records of 1995 
through 1997.  These reflect that in September 1995 there was 
no change except that he was becoming more reasonable and had 
removed himself from a lot of social responsibility.  He 
remained anxious and controlling.  His mood was cheerful.  He 
had no major problem and he was very well informed and alert 
for his age.  He was given Librium.  In January 1996 he was 
upset because of his increased problem with his memory but 
this was not preventing him from getting involved with all 
sorts of organizations.  In December 1996 it was noted that 
he had given up on a lot of his social activities except for 
recruiting for a service organization.  He had used Librium 
but only on occasions.  He was slow in finding his thoughts 
and relied on his wife to pay bills and to figure out his 
medication.  He had some cognitive decline but was still well 
informed, although his recent memory was poor.  He ate and 
slept well.  He had no complaints and was in good spirits.  
He had no depression but had mild anxiety.  In March 1997 he 
complained of weakness of his lower extremities and of often 
having poor balance.  He was using Librium only occasionally.  
He was in good spirits and was well oriented.  He was 
forgetful and had a loosening trend of thought.  He was 
concrete and had decreased interest.  He repeated himself.  
He was anxious and worried but was doing his best to keep 
informed.  In April 1997 a magnetic resonance imaging scan 
revealed a small right cerebellar old infarct with subacute 
hemorrhage.  

Prior to receipt of the claim for an increased rating on June 
2, 1997, on November 7, 1996, new criteria became effective 
for the evaluation of service-connected psychiatric 
disorders. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships warrants a 70 percent rating.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or other; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name warrants a 100 
percent rating.  

When the findings reflected in the VAOPT records of 1995 to 
1997 are compared to the schedular rating criteria it can be 
seen that the veteran did not have such impairment of mood, 
orientation, memory or thought process as to warrant a 100 
percent schedular rating.  Thus, an effective date prior to 
June 2, 1997 for the 100 percent schedular rating is not 
warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  


ORDER

An effective date for a 100 percent schedular rating for 
anxiety neurosis prior to June 2, 1997 is denied.  


REMAND

An October 1997 rating action increased the noncompensable 
rating for service-connected bilateral hearing loss, which 
had been in effect since December 27, 1952, to 20 percent 
effective March 25, 1997, date of VA outpatient treatment 
(VAOPT) which reflected a notation of decreased hearing.  An 
NOD as to that 20 percent rating and the effective date was 
received later in October 1997, which initiated an appeal.  
However, no statement of the case (SOC) has been issued as to 
this issue and, thus, the veteran has not had the opportunity 
to perfect that appeal and that issue is not properly 
developed for appellate adjudication at this time. 

The RO's failure to issue a statement of the case regarding 
the foregoing matters created a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1998). See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective Oct. 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 
(1996). Under such circumstances, however, the appeal will be 
returned to the Board following the issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.
  
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be issued an SOC on 
the issues of entitlement to an increased 
disability evaluation for bilateral 
hearing loss and an earlier effective 
date for the assignment of a 20 percent 
disability evaluation.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claims reviewed by the Board.       

The case will be returned to the Board following the issuance 
of the SOC only if it is perfected by the filing of a timely 
substantive appeal.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purpose of the 
REMAND is to accord the veteran due process of law.  No 
action is required of the veteran until he receives further 
notice. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

